Case: 17-60128      Document: 00514327936         Page: 1    Date Filed: 01/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 17-60128                             January 30, 2018
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
ANTONIA ELIZABETH RIVAS-RIVERA; DANIELA IZAMAR RIVAS-
RIVERA,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent



                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 286 460
                               BIA No. A208 286 461


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Antonia Elizabeth Rivas-Rivera and her minor daughter, Daniela
Izamar Rivas-Rivera, both natives and citizens of El Salvador, petition this
court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing their appeal of the immigration judge’s (IJ) ruling denying Rivas-
Rivera’s application for asylum, withholding of removal, and relief under the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60128    Document: 00514327936     Page: 2   Date Filed: 01/30/2018


                                 No. 17-60128

Convention Against Torture (CAT).       Daniela sought the same relief as a
derivative applicant. Rivas-Rivera argues that the IJ erred by denying her
application for asylum and withholding of removal. To the extent that she may
be challenging the denial of relief under the CAT, that challenge is waived. See
Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
      Because the BIA agreed with the IJ’s denial of relief, we will review both
decisions. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We review
factual findings under the substantial evidence standard and legal questions
de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
      An alien seeking asylum must demonstrate past persecution or a
wellfounded fear of persecution because of one of five protected grounds, which
includes membership in a particular social group. 8 U.S.C. § 1158(b)(1)(A),
(B)(i). The determination that Rivas-Rivera failed to establish her membership
in a particular social group, as well as the requisite nexus between any past or
future persecution and her proposed particular social group, is supported by
substantial evidence. See Wang, 569 F.3d at 536. Because Rivas-Rivera did
not establish a well-founded fear of persecution upon her return to El Salvador
for purposes of asylum, she necessarily did not meet the higher standard of
showing a clear probability of persecution upon her return to El Salvador that
is required to qualify for withholding of removal. See Eduard v. Ashcroft, 379
F.3d 182, 186 n.2 (5th Cir. 2004).
      The petition for review is DENIED.




                                       2